UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1937


CITY OF DURHAM; COUNTY OF DURHAM, Political subdivisions of
the State of North Carolina,

                  Plaintiffs - Appellees,

             v.

IRIS WADSWORTH; EMMETT W. CALDWELL,

                  Defendants - Appellants.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:08-cv-00425-NCT-PTS)

Submitted:    January 19, 2010               Decided:   January 26, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Iris Wadsworth, Emmett W. Caldwell, Appellants Pro Se.              Anne
Page Watson, Durham, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Iris     Wadsworth    and    Emmett   W.    Caldwell     appeal       the

district court’s order affirming the magistrate judge’s order

denying their motion for an extension of time within which to

file   objections       to    the      magistrate      judge’s      report       and

recommendation.

           This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral    orders,   28    U.S.C.    § 1292   (2006);    Fed.    R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Appellants seek to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                      We

dispense     with   oral     argument    because      the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED




                                        2